Exhibit 10.3

 

CONDITIONAL GUARANTY

 

In consideration of Citibank, N.A.’s (“CITI”) commitment to purchase certain
Schedule A Loans from Clearpoint Funding, Inc. (“Correspondent,”) pursuant to
that certain Correspondent Loan Purchase Agreement between CITI and
Correspondent (“Agreement”) and CITI’s 2/29/12 Special Bulletin accommodation to
Correspondent describing a Modified Process for purchase of the Schedule A Loans
(the “2/29/12 Bulletin”), Gleacher & Company, Inc. (“Guarantor”) hereby agrees
with, and provides the following guarantees to CITI:

 

1.              Guarantor guarantees to CITI CF’s repurchase obligations set
forth in the 2/29/12 Special Bulletin with respect to the Schedule A Loans in
accordance with the following conditions.  Guarantor agrees that when CITI has
exercised its rights under the 2/29/12 Bulletin and has required repurchase of
any of the Schedule A Loans under the 2/29/12 Bulletin (each a “Required
Schedule A Repurchase”) and Correspondent has failed to honor the Required
Schedule A Repurchase,  then, after 10 business days’ prior notice, Guarantor
will promptly pay to CITI the amount due pursuant to any such Required Schedule
A Repurchase.  The Repurchase Price for any Required Schedule A Repurchase shall
be set in accordance with the Glossary provisions of the Agreement.  Guarantor’s
conditional payment obligations set forth in this Paragraph 1 referred to herein
as the “Guaranteed Obligations”.

 

2.              Guarantor agrees that CITI without notice or demand except as
set forth in paragraph 1 above and without affecting Guarantor’s liability
hereunder, from time to time to renew, modify, compromise, extend, accelerate or
otherwise change the time and/or manner and/or place for Correspondent’s payment
obligations without affecting Guarantor’s liability hereunder; and, except as
set forth in paragraph 1 above, CITI may proceed against Correspondent or
Guarantor for the balance of the Guaranteed Obligations then due without resort
to the other.

 

3.              No delay on the part of CITI in exercising, nor any single or
partial exercise by CITI, nor any failure by CITI to exercise, any power or
right hereunder or under the Agreement shall operate as a waiver thereof; the
rights and remedies expressly specified hereunder and under the Agreement are
cumulative and not exclusive of any rights or remedies which CITI may or shall
otherwise have.

 

4.              Guarantor hereby waives, to the fullest extent permitted by
law:  (i) except as set forth in paragraph 1 above, presentment, demand,
protest, diligence, notice of demand, notice of protest, notice of dishonor,
notice of nonperformance, notice of non-payment, notice of acceptance and all
other notices and other formalities which may be required by statute, rule of
law or otherwise to preserve intact CITI’s rights against Guarantor under this
Guaranty; (ii) except as set forth in paragraph 1 above, any right to require
CITI to proceed against Correspondent or to pursue any other remedy in CITI’s
power before CITI’s pursuit of Guarantor; (iii) any defense arising by reason of
any disability or other defense of Correspondent or by reason of the cessation
from any cause whatsoever of the liability of Correspondent other than full
performance of the Guaranteed Obligations; (iv) all statutes of limitations as a
defense in any action or proceeding brought against Guarantor by CITI, to the
fullest extent permitted by law (and Guarantor agrees that any partial payment
by Correspondent or other circumstances which operate to toll any statute of
limitations as to Correspondent shall also operate to toll the statute of
limitations as to Guarantor); (v) all benefits and defenses purporting to
reduce  Guarantor’s obligations in proportion to the Guaranteed
Obligations; (vi) any defense based on any action taken or

 

--------------------------------------------------------------------------------


 

omitted by CITI in any bankruptcy or other voluntary or involuntary proceeding,
in or out of court, for the adjustment of debtor-creditor relationships; and
(vii) all other rights and remedies now or hereafter accorded by applicable law
to sureties or guarantors.  Guarantor hereby acknowledges that Guarantor shall
be liable for the Guaranteed Obligations even if Correspondent ceases to be
liable and Guarantor further acknowledges that Guarantor’s liability shall
continue even if  CITI’s remedies or rights against Correspondent are in any way
impaired or suspended without Guarantor’s consent, whether or not due to the act
or omission of CITI.

 

5.              Guarantor agrees that no payment from Correspondent to Guarantor
pursuant to any indebtedness of Correspondent now or hereafter held by Guarantor
shall reduce or affect in any manner the liability of Guarantor under this
Guaranty for any Guaranteed Obligations remaining outstanding.

 

6.              Notwithstanding any modification of any of CITI’s rights or
remedies under the Agreement or under any modification or other agreement, which
may occur in any bankruptcy or reorganization case or proceeding concerning
Correspondent, whether permanent or temporary, and whether or not assented to by
CITI, Guarantor hereby agrees that Guarantor shall be obligated under this
Guaranty to pay and perform all of the Guaranteed Obligations in accordance with
the terms of this Guaranty as specified in paragraph 1.  Guarantor understands
and acknowledges that by virtue of this Guaranty, Guarantor has specifically
assumed any and all risks of a bankruptcy, reorganization, or other case or
proceeding under any bankruptcy law with respect to Correspondent.  As an
example, and not by way of limitation, a subsequent modification of the
Agreement or any Correspondent obligation in any bankruptcy, reorganization or
other case or proceeding under any bankruptcy law concerning Correspondent shall
not affect the obligation of Guarantor under this Guaranty to pay or perform the
Guaranteed Obligations arising under the Agreement in accordance with its
original terms.

 

7.              In the event any payment by Correspondent to CITI is held to
constitute a preference or fraudulent transfer under any applicable federal or
state laws, including any bankruptcy laws, or if for any reason CITI is required
to refund part or all of any payment or pay the amount thereof to any other
party, such payment by Correspondent to CITI shall not constitute a release of
Guarantor from any liability hereunder, and Guarantor agrees to pay such amount
to CITI upon demand.  This Guaranty shall continue to be effective or shall be
reinstated, as the case may be, to the extent of any such payment or payments. 
It is the intention of CITI and Guarantor that Guarantor’s obligations hereunder
shall not be discharged except by Guarantor’s performance of such obligations
and then only to the extent of such performance.

 

This Guaranty shall terminate when any and all Guaranteed Obligations in
connection with any and all Required Schedule A Repurchase obligations under the
2/29/12 Special Bulletin have been satisfied in full.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has executed this Conditional Guaranty as of the
date written below.

 

 

GLEACHER & COMPANY, INC., AS GUARANTOR

 

 

 

 

 

By:

/s/ John Griff

 

Dated:

February 29, 2012

 

SIGNATURE

 

 

 

 

 

 

John Griff, Chief Operating Officer

 

 

 

NAME & TITLE

 

 

--------------------------------------------------------------------------------